Citation Nr: 0401061	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision dated April 13, 1990, that denied service connection 
for residuals of a fractured left humerus with open reduction 
based upon aggravation.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefit sought on appeal.  The veteran and 
his attorney appeared before the undersigned at a hearing at 
the RO in May 2003.


FINDINGS OF FACT

1.  In an unappealed rating decision dated April 13, 1990, 
the RO denied service connection for residuals of a left 
shoulder injury.  The veteran did not appeal this 
determination, and the decision became final.

2.  The April 1990 rating decision was adequately supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision that denied service 
connection for residuals of a left shoulder injury is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The April 1990 rating decision that denied service 
connection for residuals of a left shoulder injury was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. 
§ 3.159.

The Board notes that the duty-to-assist provisions of the 
VCAA are not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  With respect to the notice provisions, the 
Board observes that a statement of the case issued in 
December 2002 notified the veteran of the type of evidence 
needed to substantiate his claim of CUE.  The Board is 
therefore satisfied that the requirements of 38 U.S.C.A. § 
5103 have been met.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

Historically, the veteran's claim of entitlement to service 
connection for residuals of an injury to the left shoulder 
was considered and denied in an April 1990 rating decision.  
The veteran was provided notice of this determination by VA 
letter dated in May 1990, and he did not appeal this 
determination.  The RO's April 1990 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002).

In May 2000, the veteran sought review of the original rating 
action in this matter.  It is the veteran's contention that 
clear and unmistakable error was committed in the April 1990 
rating decision.  Essentially, it is the veteran's assertion 
that the evidence demonstrates the pre-existing disability of 
the left shoulder was aggravated during his period of active 
duty and, as such, warrants a grant of service connection.  

The Court of Appeals for Veterans Claims (Court) has 
propounded the following three-part test to determine whether 
clear and unmistakable error (CUE) is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (2003).  
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 (1995) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc)).  Furthermore, in order for a claim of CUE to be 
reasonably raised, "the [appellant] must provide some degree 
of specificity as to what the alleged error is, and, unless 
it is the kind of error that, if true, would be CUE on its 
face, 'persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in 
original); see also Luallen, supra.

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the April 1990 rating 
decision.  38 C.F.R. § 3.105.  At that time, service 
connection was warranted for disability due to a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Further, a veteran was presumed to be in sound condition 
except for defects noted when examined and accepted for 
service, although this presumption of soundness may be 
rebutted by clear and unmistakable evidence that the 
condition manifested in service existed before service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-service condition 
was considered to have been aggravated by service when there 
was an increase in disability during service, unless the 
increase in disability was due to the natural progress of the 
condition; there was a presumption of aggravation (which may 
be rebutted by clear and unmistakable evidence) if the 
disability increased in severity during service, but did not 
apply when there was no such increase.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Evidence of record at the time of the April 1990 rating 
decision consists of the veteran's formal claim for 
compensation benefits (VA Form 21-526) for residuals of a 
left shoulder injury, service medical records, and VA 
Discharge Summary.

Service medical records reveal that at the time of his 
induction, in March 1969, the veteran was evaluated on 
orthopedic consultation with a healed fracture of the left 
humerus.  He reported a history of a fracture left humerus 
with open reduction prior to service.  Medical reports show 
the veteran complained of his left shoulder being symptomatic 
with no objective findings shown on physical examination in 
March 1969.  He was placed on profile in April 1969, 
restricting physical activity due to residual of the left 
fracture of the left proximal humerus.  Physical examination 
showed no remarkable findings.  

The service records disclose the veteran was seen in December 
1969, following a fall in the snow the previous day.  The 
veteran complained of pain and also of cold weather pain 
related to the shoulder.  Physical examination was 
unremarkable for any findings.  X-ray studies of the left 
upper extremity revealed the screws had worked through the 
shaft.  A diagnostic impression of status post internal 
fixation was indicated.  On orthopedic follow-up evaluation, 
the examiner opined that the hardware probably needed 
removal.  In February 1970, the veteran was evaluated for 
complaints of pain and placed on profile restricting his 
activity due to residuals of the left shoulder injury.  The 
veteran was thereafter evaluated for continued complaints of 
pain associated with the left upper extremity between May 
1970 and October 1970.  During this period, he was continued 
on physical profile due to the left shoulder.  Medical 
records show the veteran was scheduled to undergo elective 
surgery during this period, but the procedure was later 
postponed.

On separation examination, in January 1971, the veteran 
reported symptoms of pain associated with the left shoulder.  
He was referred for orthopedic evaluation and was cleared for 
normal medical separation.  The veteran declined an offer of 
surgical removal of the hardware at that time.

The record also contains VA Discharge Summary reports related 
to periods of VA hospitalization in 1989 and 1990 for 
conditions unrelated to the left shoulder disorder.

Based upon a review of this clinical evidence, the RO denied 
service connection for the claimed left shoulder disorder.  
The veteran did not perfect an appeal relative to this 
adverse rating action, and the decision became final. 

The veteran offered testimonial evidence in support of his 
claim in May 2003.  In general, it was the veteran's 
contention that the pre-service injury to the left shoulder 
was aggravated beyond its natural progression due to 
incidents that occurred during his period of active duty.  In 
particular, it was noted that the veteran sustained an injury 
to the left upper extremity in conjunction with an automobile 
accident thereby exacerbating the pre-existing condition.  
Additionally, it was noted that the rigors of duty and 
training further aggravated the left shoulder disorder. 

In making its April 1990 decision, the RO considered the 
pertinent evidence of record at that time, including the 
veteran's service medical records.  The service medical 
records document, proximate to the veteran's entry into 
active duty, complaints of symptoms associated with the left 
upper extremity with no objective findings of residual 
impairment.  A single episode of injury in December 1969 was 
determined not to have resulted in additional impairment.  
The veteran maintains he sustained additional injury to the 
shoulder in an (ambulance) accident that occurred when he was 
being transported for medical treatment.  There is, however, 
no record of this incident in the veteran's medical records.  
Assembled medical records document complaints of continued 
left shoulder pain for which various physical profiles were 
established between 1969 and 1970, and have consistently 
shown that physical examination was unremarkable for any 
clinical findings.  Medical examiners opined and x-ray 
studies were noted to reveal that the veteran's orthotic 
hardware had worked through the shaft and needed to be 
removed.  No findings of residual impairment were noted on 
separation examination in January 1971.  

In order to hold that the April 1990 rating decision was 
clearly and unmistakably erroneous, it must be concluded that 
the evidence of record at the time the decision was rendered 
was such that the only possible conclusion based upon the 
evidence was that the veteran had a preexisting left shoulder 
disorder and that the residual manifestations associated with 
this disorder increased in severity beyond their normal 
progression as a result of service.  In this regard, the RO 
determined that the assembled evidence documented a left 
shoulder condition, which was clearly and unmistakably 
present at the time of the veteran's entry into active duty.  
The RO next determined that this condition was not shown by 
the evidence to have undergone an increase in severity beyond 
its natural progression.  While the RO did not cite the 
presumptions of soundness and aggravation, it addressed, 
albeit succinctly and indirectly, these presumptions by 
making findings relevant thereto.  Specifically, it was found 
that there was no evidence of in-service aggravation.  The 
veteran's multiple clinical visits for complaints of pain 
associated with the left upper extremity with unremarkable 
examinations were noted.  The ameliorative objective of 
repeated physical profiles were also noted.  The single 
incident of injury due to a fall in December 1969 was 
specifically noted not to yield any objective clinical 
findings of additional pathology on examination.  This 
finding of no aggravation is implicitly a finding of no 
increase in severity.  While the RO's findings as they 
related to the presumptions of soundness and aggravation were 
not comprehensively articulated in the April 1990 decision, 
the synopsis of facts clearly reflect the RO's consideration 
of the evidence assembled.  The RO's findings and conclusion 
in this regard is consistent with the recorded medical 
evidence of record which documented persistent complaints and 
a paucity of objective findings.  Thus, the RO concluded that 
there was no increase in severity of the left shoulder 
condition and that the presumption of aggravation was not 
invoked.   

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.  Regarding the latter assignment of error, the veteran 
contends in essence that the RO failed to follow applicable 
regulations regarding the presumption of soundness.  In 
particular, it is asserted that no medical determination was 
obtained to determine whether the veteran's current condition 
represents aggravation of the pre-service condition.  In 
support of his contentions in this regard, the veteran relies 
upon the Court's holding in Akins v. Derwinski, 1 Vet. App. 
231 (1991).  In pertinent part, the Court in Akins concluded 
CUE was committed where there was medical evidence suggestive 
of an increase in disability without specific contrary 
findings.  In this case, however, the record clearly shows a 
consistent absence of objective findings suggestive of 
increased impairment.  The governing legal criteria required 
then and still requires that there exist evidence of an 
increase in severity of the claimed disability beyond its 
normal progression.  38 U.S.C.A. § 1110; see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  The fact that the RO did not 
find the veteran's complaints to be evidence of increased 
disability is essentially an argument with how the facts were 
weighed, and as such it cannot be CUE.  Fugo, supra.  The 
Board finds that the determination made by the RO in 1990 was 
reasonable with respect to the facts shown, and that the law 
was not misapplied. Thus, a reasonable rationale existed to 
deny the claim as the RO did for residuals of a left shoulder 
injury April 1990.  The fact that the RO did not obtain a 
medical opinion, when considered in the absence of any 
medical evidence suggestive of additional pathology does not 
compel a conclusion that the RO failed to consider 
appropriate statutory or regulatory provisions.  Thus, the 
Board finds that there was no clear and unmistakable error 
with respect to application of statutory or regulatory 
provisions.  The Board finds, further, that the alleged error 
in this case is not undebatable and that there is no evidence 
of an error in the April 1990 rating decision that would have 
manifestly changed the result of that decision as it relates 
to this appeal.

Finally, the veteran has asserted that the RO failed to 
obtain medical evidence referenced in a January 1990 
statement which accompanied his application for benefits.  
That statement mentioned a January 1979 procedure in which 
additional hardware was inserted into the shoulder plate.  
The Board notes that the failure to fulfill the duty to 
assist cannot constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  A claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

On the basis of the above analysis, the Board finds that the 
veteran has not met the relevant burden, and, therefore, the 
April 13, 1990, RO decision did not involve clear and 
unmistakable error and is final.

ORDER

The April 1990 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.


	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



